245 S.W.3d 288 (2008)
LIBERTY MUTUAL INSURANCE COMPANY, Respondent,
v.
Honorable Jeremiah W. NIXON and Labor and Industrial Relations Commission, Appellant.
No. WD 66598.
Missouri Court of Appeals, Western District.
February 19, 2008.
Heidi C. Doerhoff, Jefferson City, MO, for Appellant.
Mark G. Arnold, St. Louis, MO, for Respondent.
Before VICTOR C. HOWARD, C.J., EDWIN H. SMITH,[1] and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
The State of Missouri and the Labor and Industrial Relations Commission appeal from a summary judgment in favor of Liberty Mutual Insurance Company where the trial court interpreted a 2005 amendment to the workers' compensation law.
For reasons stated in the memorandum provided to the parties, We affirm. Rule 84.16(b).
NOTES
[1]  Smith, J. was a member of this court at the time the case was argued; however, he has subsequently retired from the court, and did not take part in the outcome of this case.